Citation Nr: 0617497	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service connected bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968 and from November 1971 to November 1997.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Pittsburgh, Pennsylvania (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran seeks an initial compensable evaluation for 
service connected bilateral hearing loss and service 
connection for tinnitus.  Specifically, he alleges that the 
tinnitus he has experienced since active duty began during 
deployment to Bosnia in 1995.

In this case, the veteran's service medical records do not 
show clinical evidence of tinnitus at any time during active 
duty service or at any time prior to an audiological 
examination in January 2003.  Hearing loss is shown in the 
veteran's service medical records, but not at a compensable 
level in the most recent reports.  Although tinnitus is not 
shown in service, or at separation from service, service 
connection can be established if medical evidence shows that 
it is actually due to incidents during service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In a July 2002 VA disability evaluation report, hearing loss 
was noted with a diagnosis of moderate high frequency 
sensorineural hearing loss, greater in the left ear than the 
right.  The auditory thresholds for the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz were not enumerated.  No 
mention was made of tinnitus.

In January 2003 an audiological examination was conducted at 
Naval Hospital in Naples, Italy.  The examination report 
noted hearing loss and reports of tinnitus for the past 8 
years.  Speech discrimination scores using the Maryland CNC 
Test were recorded as 50% bilaterally.  The auditory 
thresholds for the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz were not enumerated.  The examiner did not give an 
opinion as to the etiology of the veteran's tinnitus.

Neither the July 2002 disability examination nor the January 
2003 audiological examination report give sufficient 
information to rate bilateral hearing loss for VA purposes 
nor an opinion as to the etiology of the veteran's tinnitus.  
A rating can be assigned for bilateral hearing loss based 
either on the numeric values for the auditory thresholds at 
500, 1000, 2000, 3000 and 4000 Hertz and the percentage of 
word recognition ability resulting from the Maryland CNC Test 
or exclusively on the auditory thresholds without the 
Maryland CNC Test.  See 38 C.F.R. §§ 4.85, 4.86 (2005).  A 
compensable rating cannot be assigned based exclusively on 
the Maryland CNC Test.

The Board notes that paper copies of an electronic mail 
exchange between the Social Security Administration and VA in 
February 2003 indicate that the veteran had refused to attend 
any additional audiological evaluation.  In his June 2003 
notice of disagreement, he indicated that he had not declined 
to take a hearing test.  As such, another evaluation should 
be scheduled.

Accordingly, the case is remanded to the AMC for the 
following action:

1.	The veteran should be afforded an 
additional VA audiological evaluation 
to determine the severity of hearing 
loss and the etiology of tinnitus.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  
Specifically, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 
and 4000 Hertz, must be numerically 
reported and speech recognition must 
be derived using the Maryland CNC 
Test.  Following a review of the 
claims file, to include service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any tinnitus found is related 
to the veteran's military service.  
The claims file must be made available 
to and reviewed by the examiner.  The 
rationale for any opinions expressed 
must be provided.  The examination 
report must be typed.

2.	The AMC must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as 
undeliverable.  Copies of all 
documentation notifying the veteran of 
his VA examination must be placed in 
the veteran's claim file.

3.	Thereafter, the AMC must readjudicate 
the claims for entitlement to an 
initial compensable evaluation for 
service connected bilateral hearing 
loss and entitlement to service 
connection for tinnitus.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case 
must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).





